DETAILED ACTION
This is in response to application 16/987,604  filed on May 11, 2022 in which claims 1, 3, 6-8, 10, 13-15, 17, and 20 are presented for examination. 

Status of Claims
Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
The following is an examiner' s statement of reason of allowance:
The amendments made to the independent claims dated 05/11/2022, in combination with previously stated claims and examiner' s updated search results did not find any combination of reasonable prior art of record hence the application is in condition for allowance.
The claims are considered eligible subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement. The rejections under 35 U.S.C. 101 of the independent claims were removed in light of applicant’s remarks on 05/11/2022, specifically p. 8-13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159             
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159